Citation Nr: 1032096	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  08-11 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death. 

2.  Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 C.F.R. § 1318.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel

INTRODUCTION

The Veteran served on active duty from January 1940 to February 
1946.  He died in November 2006

This matter comes to the Board of Veterans' Appeals (Board) from 
a March 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The Board notes that the March 2007 rating decision also 
addressed 6 claims for increased evaluations for purposes of 
accrued benefits.  However, the appellant expressed no 
disagreement with the RO's decision on these claims.  She 
expressed only disagreement with the denial of DIC benefits and 
service connection for the cause of the Veteran's death.  See 
March 2007 Notice of Disagreement (NOD).  The filing of a NOD is 
mandatory to confer jurisdiction upon the Board.  See 38 C.F.R. 
§§ 20.200, 20.201 (2009); see also Percy v. Shinseki, 23 Vet. 
App. 37, 44 (2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 
U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for the cause of 
the Veteran's death being remanded is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to the Veteran's death, service connection was in 
effect for a left shoulder shell fragment wound to muscle groups 
III and IV, rated as 30 percent disabling; the residuals of a 
compound comminuted fracture of right tibia with involvement of 
muscle group XII, rated as 30 percent disabling; the residuals of 
fractures of metatarsal bones of right foot, rated as 20 percent 
disabling; the residuals of compound commuted fracture of left 
radius with limitation of supination, evaluated as 10 percent 
disabling; the residuals of left wrist and forearm shell fragment 
wounds, rated as 10 percent disabling; the residuals of shell 
fragment wounds of the chest wall, back, abdomen, thighs and 
knees, and right wrist fracture, rated as zero percent disabling.  
The Veteran's combined rating was 70 percent from December 12, 
1946, and a TDIU had been in effect since January 26, 2002.

2.  The Veteran died in November 2006, and the appellant filed 
her claim for DIC benefits in December 2006.

3.  The Veteran was not rated as totally disabled for a period of 
at least 5 years from the date of his discharge or release from 
active duty or for at least 10 years preceding his death and he 
was not a prisoner of war.


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits pursuant to 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  In the 
notice, VA will inform the claimant which information and 
evidence, if any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to obtain 
on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also 
address the rating criteria and effective date provisions that 
are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In the context of a claim for DIC benefits, which includes a 
claim of service connection for the cause of the veteran's death, 
section 5103(a) notice must be tailored to the claim.  The notice 
should include (1) a statement of the conditions, if any, for 
which a veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

As will be discussed in greater detail in the Remand portion of 
this decision, the notice letter issued to the appellant in 
December 2006 was inadequate insofar as it addressed the issue of 
entitlement to service connection for the cause of the Veteran's 
death.  However, with respect to the appellant's DIC claim under 
38 U.S.C.A. § 1318, the Board finds that the content of the pre-
adjudication notice letter issues in December 2006 was adequate.

Furthermore, even if such notice letter was not found to be 
adequate, the Board finds that VCAA notice is not required in 
this instance, as such claim cannot be substantiated as a matter 
of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where 
the law and not the evidence is dispositive the Board should deny 
the claim on the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA 
is not required to provide notice of the information and evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim or 
because undisputed facts render the claimant ineligible for the 
claimed benefit).

With regard to the duty to assist, it is noted that VA has 
obtained the deceased Veteran's service treatment records and VA 
records.  The appellant has provided VA with a Certificate of 
Death, but has not requested VA's assistance in obtaining any 
evidence.  Again, as will be discussed in detail below, the 
Board's determination involves a question of law and does not 
turn on a factual dispute.  Consequently, there is no additional 
evidence that could be obtained to substantiate the claim, and no 
further action is required to comply with the Veterans Claims 
Assistance Act or the implementing regulation.  See Manning v. 
Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 
23, 2004).  In any event, all known and available records 
relevant to the issue on appeal have been obtained and associated 
with the claims file, and the appellant has not contended 
otherwise.  

Thus no further development is required and the appellant is not 
prejudiced by a final adjudication at this time.  VA has 
substantially complied with the notice and assistance 
requirements.

Laws and Regulations and Analysis

The appellant seeks entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318.  In pertinent part, 38 U.S.C.A. 
§ 1318 authorizes the payment of DIC to a surviving spouse in 
cases where a veteran's death was not service- connected, 
provided that the veteran was in receipt of or "entitled to 
receive" compensation at the rate of a 100 percent (total) 
rating due to service-connected disability for a period of at 
least 5 years from the date of his discharge or release from 
active duty, for 10 or more years immediately preceding his death 
or for a continuous period of not less than one year immediately 
preceding death, if the veteran was a former prisoner of war who 
died after September 30, 1999.  38 C.F.R. § 3.22.

For purposes of this section, "entitled to receive" means that 
at the time of death, the veteran had a service connected 
disability rated totally disabling by VA but was not receiving 
compensation because; (1) VA was paying the compensation to the 
veteran's dependents; (2) VA was withholding the compensation 
under authority of 38 U.S.C.A. § 5314 to offset an indebtedness 
of the veteran; (3) the veteran had applied for compensation but 
had not received total disability compensation due solely to 
clear and unmistakable error in a VA rating decision concerning 
the issue of service connection, disability evaluation, or 
effective date; (4) the veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C.A. § 
1174(h)(2); (6) VA was withholding payments because the veteran's 
whereabouts were unknown, but the veteran otherwise was entitled 
to continued payment based on a total service- connected 
disability rating; (7) VA was withholding payments under 38 
U.S.C.A. § 5308 but determines that benefits were payable under 
38 U.S.C.A. § 5309. 38 C.F.R. § 3.22.

At the outset, the Board notes that pursuant to Rodriguez v. 
Peake, 511 F.3d 1147 (Fed Cir. 2008), it need not review whether 
there is any other disorder of record that could have been 
service-connected and then assigned a total rating.  In 
Rodriguez, the Federal Circuit Court determined that the theory 
of hypothetical entitlement need not be applied.  Id.  In this 
case, there was no claim pending for DIC benefits claimed under 
the provisions of 38 U.S.C.A. § 1318 on January 21, 2000, as the 
appellant filed her claim for DIC benefits in December 2006.  
Hypothetical entitlement is not for application in this case.

The only possible ways of prevailing on a claim for benefits 
under 38 U.S.C.A. § 1318 are: (1) to meet the statutory duration 
requirements for a total disability rating at the time of death; 
(2) to show that such requirements would have been met, but for 
clear and unmistakable error (CUE) in a previous decision; or (3) 
to show that service department records in existence at the time 
of a prior VA decision that were not previously considered by VA 
provide a basis for reopening a claim finally decided during the 
veteran's lifetime and for awarding a total service-connected 
disability rating retroactively.

Based on the evidence of record, the Board finds that the 
requirements of 38 U.S.C.A. § 1318 for an award of DIC benefits 
have not been met.  First, the Veteran plainly did not meet the 
durational requirement for a total disability rating in existence 
during his lifetime under 38 U.S.C.A. § 1318.  The Veteran died 
in November 2006.  At the time of his death, service connection 
was in effect for:  1) left shoulder shell fragment wound muscle 
groups III and IV, rated as 30 percent disabling;  2) residuals 
of compound comminuted fracture of right tibia with involvement 
of muscle group XII, rated as 30 percent disabling; 3) residuals 
of fractures of metatarsal bones of right foot, rated as 20 
percent disabling; 4) residuals of compound commuted fracture of 
left radius with limitation of supination, evaluated as 10 
percent disabling; 5) residuals of left wrist and forearm shell 
fragment wounds, rated as 10 percent disabling; 6) residuals of 
shell fragment wounds of chest wall, back, abdomen, thighs and 
knees; and 7) right wrist fracture, rated as zero percent 
disabling.  The Veteran's combined rating was 70 percent from 
December 12, 1946, and a total rating based on individual 
unemployability (TDIU) had been in effect since January 26, 2002, 
the date that the late Veteran filed for a TDIU.  Although the 
Veteran sought increased evaluations on several occasions during 
his life, such evaluations were denied by the RO in several 
unappealed decisions.  Thus, the Veteran was not rated as totally 
disabled for a period of at least 5 years from the date of his 
discharge or release from active duty or for at least 10 years 
preceding his death.

As noted, one possible way of prevailing on a claim for benefits 
under 38 U.S.C.A. § 1318 is to show that such requirements would 
have been met, but for clear and unmistakable error in a previous 
decision.  For there to be a valid claim of CUE in a prior final 
decision, either the correct facts as they were known at the time 
in question were not before the adjudicator or the legal 
provisions effective at that time were improperly applied; 
conversely, a mere difference of opinion in the outcome of the 
prior adjudication, including insofar as how the evidence was 
weighed or evaluated, or a failure in the "duty to assist," are 
not grounds for a finding of CUE.  See Russell v. Principi, 3 
Vet. App. 310 (1992) (en banc); Luallen v. Brown, 8 Vet. App. 92 
(1995).  In Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002), 
the Federal Circuit noted that any claim of CUE must be pled with 
specificity.  

In this regard, the Board notes that the appellant, in her VA 
Form 9 (Substantive Appeal) asserted that the Veteran should have 
been awarded a TDIU back to long before 1996 because VA made 
clear and unmistakable error by "not appear[ing] to fully 
investigate all of the medical evidence that was submitted."  

Although the appellant used the term "clear and unmistakable 
error" in her assertion, the Board finds that the appellant has 
not adequately pleaded CUE.  Her assertion that VA "did not 
appear to fully investigate all of the medical evidence was 
submitted" has two implications: 1) that VA failed in its duty 
to assist; and 2) that VA failed to properly weigh the evidence.  
A failure in the duty to assist cannot give rise to CUE; nor can 
it result in "grave procedural error" so as to vitiate the 
finality of a prior, final decision.  Cook v. Principi, 318 F.3d 
1334 (Fed. Cir. 2002).  Likewise, an assertion that the evidence 
was improperly weighed or evaluated is not grounds for a finding 
of CUE.  Russell, Luallen, supra.  

The appellant has not otherwise put forth any specific allegation 
of CUE.  In her notice of disagreement, she argued generally that 
the Veteran had been unable to work since 1989.  However, she did 
not identify any specific decision wherein the RO committed 
error, and, in fact, her allegation clearly falls within the 
realm of "hypothetical entitlement," which, as noted, cannot 
provide a valid basis for DIC under 38 U.S.C.A. § 1318.

The Board has considered whether there were service department 
records in existence at the time of a prior VA decision which 
were not previously considered by VA and which provide a basis 
for reopening a claim finally decided during the Veteran's 
lifetime and for awarding a total service-connected disability 
rating retroactively.  In this regard, the Board has identified 
no such records, nor has the appellant put forth any argument in 
support of this theory of entitlement.

Accordingly, the appellant is not entitled to DIC benefits under 
38 U.S.C.A. § 1318.  In fact, in a case such as this, where the 
law and not the evidence is dispositive, the claim should be 
denied and the appeal to the Board terminated because of the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).


ORDER

Entitlement to DIC under 38 C.F.R. § 1318 is denied.


REMAND

The Board notes that correspondence issued to the appellant in 
December 2006 did not meet the requirements set forth in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  The correspondence did not 
inform her of the disabilities for which service connection was 
in effect at the time of the Veteran's death or explain the 
evidence and information necessary to substantiate a claim based 
on a condition not yet service-connected.  To ensure complete due 
process compliance, corrective action in this regard is needed.  
38 U.S.C.A. § 5103(a).



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). Expedited 
handling is requested.)

1.  Send the appellant a letter that complies 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The letter must advise the 
appellant of the disabilities for which 
service connection was in effect at the time 
of the Veteran's death and of the evidence 
and information necessary to substantiate a 
claim based on a condition not yet service-
connected, as well as explain what 
information or evidence is necessary to 
substantiate a claim for service connection 
for the cause of the Veteran's death.  The 
letter must specifically inform the appellant 
which portion of the evidence is to be 
provided by the claimant and which part, if 
any, VA will attempt to obtain on her behalf.

2.  Upon completion of the above, 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, the 
appellant and her representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


